                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    DEBBIE WHITCOMB,                                   Case No.19-cv-00520-JSC
                                                       Plaintiff,
                                  11
                                                                                           SCREENING ORDER
                                                v.
                                  12
Northern District of California




                                                                                           Re: Dkt. Nos. 2, 3
 United States District Court




                                  13    JASON MONTOYA, et al.,
                                                       Defendants.
                                  14

                                  15

                                  16          Defendants Jason and Carol Montoya, proceeding pro se and in forma pauperis, removed

                                  17   this unlawful detainer action to federal court. Defendants invoke federal subject matter

                                  18   jurisdiction under 28 U.S.C. § 1441. As an initial matter, two applications to proceed in forma

                                  19   pauperis were filed with Defendants’ Notice of Removal. (Dkt. Nos. 2 & 3.) Although both

                                  20   applications state that they are submitted by Jason Montoya, the information in the applications is

                                  21   different and the signatures are not the same. Accordingly, the applications to proceed in forma

                                  22   pauperis are DENIED without prejudice to renewal.

                                  23          In addition, the Court ORDERS Defendants to show cause as to why this case should not

                                  24   be remanded to the Contra Costa County Superior Court for lack of subject matter jurisdiction.

                                  25   A defendant may remove an action from state court to federal court so long as the federal court

                                  26   has original jurisdiction. 28 U.S.C. § 1441(a). Federal subject matter jurisdiction under 28

                                  27   U.S.C. § 1332(a)(1) requires complete diversity of citizenship and an amount in controversy in

                                  28   excess of $75,000. Federal subject matter jurisdiction under 28 U.S.C. § 1331 requires a civil
                                   1   action to arise under the constitution, laws, or treaties of the United States. A claim “arises

                                   2   under” federal law only if a “well-pleaded complaint” alleges a cause of action based on federal

                                   3   law—“an actual or anticipated defense” does not confer federal jurisdiction. Vaden v. Discover

                                   4   Bank, 556 U.S. 49, 60 (2009). The defendant seeking removal “bears the burden of establishing

                                   5   that removal is proper” and the “removal statute is strictly construed against removal

                                   6   jurisdiction.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th

                                   7   Cir. 2009). Further, when a case is removed to federal court, the court has an independent

                                   8   obligation to satisfy itself that it has federal subject matter jurisdiction. Valdez v. Allstate Ins.

                                   9   Co., 372 F.3d 1115, 1116 (9th Cir. 2004). A case removed to federal court must be remanded

                                  10   back to state court “if at any time before final judgment it appears that the district court lacks

                                  11   subject matter jurisdiction.” 28 U.S.C. § 1447(c).

                                  12           Here, Defendants base removal on federal question jurisdiction. Despite Defendants’
Northern District of California
 United States District Court




                                  13   argument to the contrary, the removed complaint makes only a state-law claim for unlawful

                                  14   detainer. (Compare Dkt. No. 1 at ¶ 5 with Dkt. No. 1 at 5.) Defendants’ additional contention that

                                  15   federal question jurisdiction exists because the demurrer “depend[s] on the determination of

                                  16   Defendant’s rights and Plaintiff’s duties under federal law” is unavailing. (Dkt. No. 1 at ¶ 10.)

                                  17   “[F]ederal jurisdiction exists only when a federal question is presented on the face of the

                                  18   plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987)

                                  19   (“[I]t is now settled law that a case may not be removed to federal court on the basis of a federal

                                  20   defense[.]”). Nor does it appear that the amount in controversy meets the jurisdictional threshold

                                  21   of $75,000.00 for diversity jurisdiction. 28 U.S.C. §§ 1441(b) & 1332(a); see also Dkt. No. 1 at 6

                                  22   (stating that the amount demanded does not exceed $10,000).

                                  23           In light of the foregoing, the Court ORDERS Defendants to SHOW CAUSE as to why this

                                  24   action should not be remanded to state court. Defendants shall respond to this Order in writing by

                                  25   February 20, 2019. Defendants shall also submit renewed applications to proceed in forma

                                  26   pauperis or pay the filing fee by February 20, 2019. If Defendants fail to respond or their

                                  27   response fails to establish a basis for federal subject matter jurisdiction, the Court will prepare a

                                  28   report and recommendation recommending that a district judge remand the action to the Contra
                                                                                           2
                                   1   Costa County Superior Court.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 30, 2019

                                   4

                                   5
                                                                          JACQUELINE SCOTT CORLEY
                                   6                                      United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                      3
